Search | samantha@timetricsrisk.com | ProtonMail                                                 https://mail.protonmail.com/search/hDBhT-n7RX684-wtWCiP0fTqAdp...
                              Case 1:19-cv-08345-MKV-DCF Document 11-1 Filed 12/06/19 Page 1 of 1


         RE: Service of Complaint - Dec 4th 2019
         Received: Friday, December 6, 2019 10:36 AM

         From: Ball, David david.ball@bracewell.com

         To: Samantha Kumaran samantha@timetricsrisk.com, Brooks, Michael michael.brooks@bracewell.com

         CC: Kolker, Dave david.kolker@bracewell.com


         Receipt confirmed, thank you.




         ______
         DAVID BALL
         Partner
         david.ball@bracewell.com | download v‐card
         T: +1.212.508.6133 | F: +1.800.404.3970 | M: +1.917.294.3220

         BRACEWELL LLP
         1251 Avenue of the Americas, 49th Floor | New York, NY | 10020‐1100
         bracewell.com | profile | LinkedIn | Twi er




         CONFIDENTIALITY STATEMENT
         This message is sent by a law firm and may contain informa on that is privileged or confiden al. If you received this transmission in error,
         please no fy the sender by reply e‐mail and delete the message and any a achments.



         From: Samantha Kumaran [mailto:samantha@ metricsrisk.com]
         Sent: Wednesday, December 4, 2019 3:39 PM
         To: Brooks, Michael <michael.brooks@bracewell.com>
         Cc: Ball, David <david.ball@bracewell.com>; Kolker, Dave <david.kolker@bracewell.com>
         Subject: Service of Complaint ‐ Dec 4th 2019




         Mr. Brooks,



         As per your email below, please find attached service of the Original complaint and summons served today December 4th 2019.



         As stated below, you have agreed the Original Complaint will be deemed validly served upon you, by my emailing to you a scan
         or pdf of the file-stamped summons and complaint, which are hereto attached.



         Please email me back confirmation that you have received this email. Thank you.



         Kind regards,

         Samantha S. Kumaran

         samantha@timetricsrisk.com

         Mobile: 646-221-4363 (Cell)




1 of 3                                                                                                                                          12/6/2019, 6:15 PM
